Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites limitation of “generating, by the field device, a first publication” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 1 recites limitation of “publishing, by the field device, the first publication” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 1 recites limitation of “published in a third publication” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 1 recites limitation of “modifying a behavior of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 2 recites limitation of “an identifier of the data content, the identifier of the data content included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 3 recites limitation of “an identifier of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 4 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 4 recites limitation of “a set of unique routing identifiers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 6 recites limitation of “the first publication indicating the data content generated by the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 8 recites limitation of “receiving the second publication including the instructions generated by the process controller” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “one or more communication interfaces communicatively connecting the field device to an I/O node” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “generate a first publication indicating data generated by the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “publish, via the one or more communication interfaces” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “receive, via the one or more communication interfaces and the real-time control network, a second publication in the real-time control protocol” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “in a third publication” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 11 recites limitation of “cause a behavior of the field device to be modified” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 12 recites limitation of “the first publication includes an identifier of the data generated by the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 12 recites limitation of “the identifier of the data is included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 13 recites limitation of “the first publication includes an identifier of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 13 recites limitation of “the identifier of the field device is included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 14 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Claim 15 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation.

Enablement 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites limitation of “generating, by the field device, a first publication” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “publishing, by the field device, the first publication” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “published in a third publication” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “modifying a behavior of the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 2 recites limitation of “an identifier of the data content, the identifier of the data content included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 3 recites limitation of “an identifier of the field device, the identifier of the field device included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 4 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 4 recites limitation of “a set of unique routing identifiers” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 6 recites limitation of “the first publication indicating the data content generated by the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 8 recites limitation of “receiving the second publication including the instructions generated by the process controller” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “one or more communication interfaces communicatively connecting the field device to an I/O node” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “generate a first publication indicating data generated by the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “receive, via the one or more communication interfaces and the real-time control network, a second publication in the real-time control protocol” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “in a third publication” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “cause a behavior of the field device to be modified” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 12 recites limitation of “the first publication includes an identifier of the data generated by the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 12 recites limitation of “the identifier of the data is included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 13 recites limitation of “the first publication includes an identifier of the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 13 recites limitation of “the identifier of the field device is included in a set of unique routing identifiers utilized by the I/O node” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 14 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claim 15 recites limitation of “an identifier indicative of the field device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant but he was unable to find a support for the claimed limitation. The examiner submits that it will require undue experimentation to make and/or use the claimed limitation.

Claims 5, 7, 9-10, 16-20 are objected as these are dependent claims from rejected parent claims.


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in rejection above.
A. US-20180210428 discloses automatic loop testing includes automatically causing a field device to operate in a plurality of test states and determining whether resultant loop behaviors are expected behaviors.
B. US-20180321662 discloses an industrial control system, such as a process control for use in a process plant, uses a hardware/software architecture that makes the system more reactive by making the system more resilient, responsive, and elastic. The industrial control system includes one or more distributed input/output (I/O) controller devices (BFN I/O controllers) which are coupled to field devices within a plant and provide direct or indirect access to the field devices for control and messaging purposes, one or more advanced function and computation nodes, and one or more user nodes coupled to the BFN I/O controllers via a network connection.
C. US-20180115516 discloses to secure communications from a process plant across a unidirectional data diode to a remote system, a sending device at the plant end publishes data across the diode to a receiving device at the remote end. The publication of various data is respectively in accordance with context information (e.g., identification of data sources, respective expected rate of data generation/arrival, etc.) that is descriptive of data sources of the plant and that is recurrently provided by the sending device across the diode.
D. US-20180242312 discloses a processing device is configured to receive an identification of a first field device supporting a first protocol and a second field device supporting a second protocol. The first field device uses a first publish period that is different from a second publish period of the second field device.
N. EP-2642360 discloses a process control system performing control of an industrial process implemented in a plant, may include: a network (N) provided in the plant; a plurality of field devices connected to the network, each of the plurality of field devices is configured to perform at least one of measurement and actuation required for control of the industrial process; and a controller, connected to the network, having a virtual part and a control unit configured to operate in the virtual part and to control  operations of the field devices via the network, the controller being configured to enable replacement of hardware without changing the control unit.
O. GB-2536339 discloses a memory storing respective data for each field device included in a plurality of field devices for controlling at least a portion of the process in a process plant, the respective data for the each field device including respective identification information of the each field device and a respective indication of a relative order of the each field device with respect to at least one other field device within a flow of the process.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116